Citation Nr: 1400857	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  07-04 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral leg disability other than bilateral varicose veins, to include peripheral neuropathy and patellofemoral arthritis of the right knee.	

2.  Entitlement to service connection for a renal disability. 	

3.  Entitlement to service connection for hepatitis C. 	

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for anemia, residuals of blood transfusions, a pelvic hematoma, a respiratory disability, a bilateral foot disability, a sleep disability, and a psychiatric disability other than posttraumatic stress disorder (PTSD).	


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States
ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran served on active duty from September 1981 to January 1985.  She has also reported subsequent unverified service until April 1988.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued in February 2005, September 2006, and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In February 2005, the RO denied entitlement to service connection for a bilateral leg disability, end stage renal disease, hepatitis C, and a low back disability.  In September 2006, the RO denied entitlement to compensation under 38 U.S.C.A. § 1151 for unspecified physical problems due to a dialysis procedure on December 14, 2005, at the VA Medical Center (MC) in Hampton, Virginia.  In January 2009, the RO denied compensation under § 1151 for a bilateral foot disability based on the December 2005 dialysis incident.  The Veteran appealed.

In an October 2009 decision, a Decision Review Officer with the RO granted entitlement to compensation under 38 U.S.C.A. § 1151 for PTSD; however, service connection for other acquired psychiatric disorders remains on appeal.

Although the Veteran requested a Board hearing before a Veterans Law Judge in Washington, DC, in January 2007 and July 2009, she withdrew her hearing request in writing in May 2010.  She has not requested a hearing since that time.  

In July 2010, the Board granted service connection for bilateral varicose veins and remanded the remaining issues on appeal for further development.  In November 2012, the Board denied service connection for a low back disability, and again remanded the remaining issues on appeal.  The case now returns for further review.

The issues of entitlement to service connection for a bilateral leg disability other than varicose veins; a renal disability; and, hepatitis C are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had additional disability of a pelvic hematoma during the course of the appeal as a result of VA fault in the December 14, 2005, dialysis incident.  

2.  The Veteran has additional disability of depression not otherwise specified, as a result of VA fault in the December 14, 2005, dialysis incident.  

3.  The Veteran does not have additional disability of anemia, residuals of blood transfusions, a respiratory disability, a bilateral foot disability, or a sleep disorder other than symptoms of her psychiatric disorder as a result of VA fault or unforeseeable event in the December 14, 2005, dialysis incident.	


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for a pelvic hematoma have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013). 

2.  The criteria for compensation under 38 U.S.C.A. § 1151 for depression not otherwise specified have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013). 

3.  The criteria for compensation under 38 U.S.C.A. § 1151 for anemia, residuals of blood transfusions, a respiratory disability, a bilateral foot disability, and a sleep disorder from the December 14, 2005, dialysis incident have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations, VA must provide claimants with notice and assistance in substantiating a claim for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In a June 2006 letter, prior to the initial denial in September 2006, the Veteran was afforded notice of the evidence and information necessary to establish compensation pursuant to 38 U.S.C.A. § 1151, as well as who was responsible for obtaining which types of evidence.  In March 2008, she was again advised of these requirements, as well as the information and evidence necessary to establish a disability rating and effective date.  The timing deficiency for this post-adjudication letter was cured by the subsequent readjudication of the Veteran's claim, including in a June 2013 supplemental statement of the case.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).   

Concerning the duty to assist, all pertinent, identified, available medical records have been obtained.  As discussed below, VA made appropriate attempts to obtain all pertinent records, adequate VA examinations and opinions were obtained, and the prior remand directives were substantially completed for the claim pursuant to § 1151.  The Veteran's paper claims file and the paperless file as contained in Virtual VA  and the Veterans' Benefit Management System (VBMS) have been considered.

As discussed in the remand portion below, there is an indication that some of the Veteran's service records may be outstanding, and her periods of service are unclear.  Any such records are not necessary for a fair adjudication of her claim pursuant to § 1151, as it is based on a December 14, 2005, incident after service.  

Regarding post-service medical evidence, records concerning the Veteran's disability claim with the Social Security Administration (SSA) were obtained.  She was also requested to identify and provide authorization for any outstanding medical records, including for any providers who have related a current disorder to the dialysis incident that is the basis of her § 1151 claim.  See November 2010 and December 2012 letters.  VA made reasonable attempts to obtain identified records from private providers, and records dated from 1998 forward were obtained.  The Veteran was notified of the unsuccessful attempts for other records, and she indicated that she does not have copies.  See, e.g., June 2011 response.  

Records from the Richmond, Hampton, and Pittsburgh VAMCs were also obtained.  This includes records from July 2006 forward, records concerning the Veteran's kidney transplant in 2010, and records and nurse notes pertaining to the December 14, 2005, dialysis incident and resulting inpatient treatment.  VA specifically requested consent forms pertaining to the December 14, 2005, dialysis incident, and received a copy of the consent form for placement of a catheter in the femoral vein shortly after that incident.  The consent form for the dialysis procedure itself would be relevant for showing fault on the part of VA.  This has already been established, as the Veteran has been granted compensation pursuant to § 1151 for PTSD and she received compensation under the Federal Tort Claims Act (FTCA) based on this incident.  As such, there is no prejudice from the absence of this consent form.  An April 2011 memorandum from VA's Regional Counsel indicates that all records associated with the Veteran's FTCA claim were returned to the Hampton VAMC.  

In addition, the Veteran was afforded VA examinations in January 2011, March 2011, March 2012, and June 2013 in an attempt to obtain evidence to substantiate her claim.  The most recent VA examiners offered opinions as to her current diagnoses and any relationship to the dialysis incident for the § 1151 claim.  The opinions were supported by rationale based on all available lay and medical evidence, and the findings are consistent with the Board's credibility findings.  Although the Veteran and his representative disagree with the examiners' conclusions, there is no indication that the opinions or reports are inadequate.

There is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  VA has satisfied its duties to inform and assist, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision.

II. Analysis

The Veteran contends that she has a current psychiatric disability other than PTSD, current sleep and bilateral foot disabilities, a current pelvic hematoma, current anemia and residuals of blood transfusions that are all related to a December 14, 2005, dialysis procedure at the Hampton VAMC.  

When a veteran suffers a qualifying additional disability as the result of VA care, treatment, or examination, compensation will be awarded as if such additional disability were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  For claims filed on or after October 1, 1997, the additional disability must have been directly caused by fault on the part of VA, including lack of informed consent.  Alternatively, compensation will be awarded if the additional disability was directly caused by an event not reasonably foreseeable.  38 C.F.R. § 3.361(c), (d).  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the evidence establishes VA fault relating to the December 14, 2005, dialysis procedure.  Briefly, the Veteran was undergoing routine hemodialysis for her chronic end stage renal failure, when she began having abnormal symptoms that led to the need for inpatient treatment.  Medical records at the time noted that there was probably a mechanical kink or bleach in the dialysis tubing.  The Veteran has already been granted compensation under 38 U.S.C.A. § 1151 for PTSD based on this incident, as well as compensation under the FTCA for VA's failure to properly prepare and monitor this procedure.  See July 2009 VA Regional Counsel memorandum.  

The remaining question for consideration is whether any of the Veteran's other claimed conditions constitute additional disability as a result of the December 14, 2005, incident.

To determine whether there is additional disability as a result of VA treatment, the Board must compare the Veteran's condition immediately before the incident at issue to her condition after the incident and related care.  38 C.F.R. § 3.361(b).  The evidence must show that VA's care, treatment, or examination actually caused additional disability, not merely that additional disability was present after such VA care.  38 C.F.R. § 3.361(c)(1).  Such care, treatment, or examination cannot cause the continuance or natural progress of a disease or injury unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused its continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  Additional disability caused by the Veteran's failure to follow properly given medical instruction is not caused by VA care, treatment, or examination.  38 C.F.R. § 3.361(c)(3).

As a preliminary matter, the Veteran and her representative are not competent, as lay witnesses, to testify as to the nature or cause of her claimed disabilities, including whether they constitute additional disability or were the result of VA care relating to the December 14, 2005, dialysis procedure.  Such questions require specialized knowledge, training, or experience due to the Veteran's complex medical history and the involved bodily systems.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The pertinent evidence for each claimed disability is discussed below. 

Psychiatric disability other than PTSD

The Veteran asserts that she has had ongoing mental health symptoms since the December 14, 2005, dialysis procedure, and that any currently diagnosed psychiatric disorder is due to such procedure.  She has already been awarded compensation pursuant to § 1151 for PTSD, but there is evidence of other disorders.

The Veteran was treated for depression and other mental health symptoms prior to the December 14, 2005, dialysis incident, including in relation to her breast cancer treatment and needing to start dialysis for renal failure, as well as other health and personal issues.  See, e.g., VA treatment records in November 2001 and February 2002.  Nevertheless, a January 2004 VA psychiatric evaluation for treatment purposes indicated that she had a past history of depression, but she was not receiving any mental health treatment and had no diagnosis at that time.   

The medical evidence generally corroborates the Veteran's reports of depression and other symptoms since the December 14, 2005, incident.  See, e.g., January 2007 VA record (stating that the Veteran's primary stress was decreased confidence in others including VA staff due to a medical crisis approximately one year previously; the anniversary of that incident had renewed her doubt as to other people), June 2007 VA record (noting adjustment difficulties, depression, anxiety, and other symptoms since the December 2005 dialysis incident, with chronic depression and anxiety since that time).  

The January 2011 and June 2013 VA mental health examiners opined that the Veteran currently has PTSD and a separate disorder of depression not otherwise specified (NOS), and that both disorders were likely caused by the December 2005 dialysis incident.  The January 2011 examiner explained that the Veteran was at a higher risk than the average person for the development of depression after the December 2005 dialysis incident, given the severity of her numerous medical illnesses, PTSD, and concomitant stressors.  The June 2013 examiner also opined that the Veteran's additional depressive symptoms were at least as likely as not related to the December 2005 dialysis incident, and agreed with 2011 examiner.  

The VA opinions described above were based on a review of all pertinent lay and medical evidence, and they reflect consideration of an accurate factual history and sound medical reasoning.  There is no contrary opinion of record concerning the etiology of the Veteran's current depressive disorder NOS.  There are some notations of other psychiatric disorders in the treatment records, such as in a March 2011 VA treatment record.  Nevertheless, the June 2013 VA examiner's opinion is more probative in this regard, as it reflects consideration of all pertinent evidence, including the prior treatment records and the Veteran's lay statements.  As such, the Board finds that the June 2013 examiner's diagnosis outweighs the other evidence.

In light of the above, resolving doubt in the Veteran's favor, the Board finds that compensation pursuant to § 1151 is warranted for depression NOS, as separate from PTSD, but no other psychiatric disorder, based on the December 14, 2005, incident.  

Sleep disorder

The Veteran seeks compensation for sleep difficulties due to the December 14, 2005, dialysis procedure.  The lay and medical evidence, including reports for VA examinations, are generally consistent with respect to her having sleep difficulties since that incident.  Nevertheless, there is no separately diagnosed sleep disorder.  

The January 2011 VA mental health examiner diagnosed PTSD and depression NOS based on the Veteran's reported symptoms including chronic sleep impairment since the dialysis incident.  Shortly before that examination, a January 2011 VA provider also diagnosed PTSD based on symptoms including sleep disturbance.

The June 2013 VA examiner noted the Veteran's long history of extensive problems with sleep since the December 14, 2005, dialysis incident, and that she was being treated with Citalopram and Lorazepam.  She denied snoring and was not using a continuous positive airway pressure (CPAP) machine, and the examiner found no history of signs or symptoms of sleep apnea upon personal evaluation and review of the claims file.  The examiner opined that the Veteran's sleep difficulties were not attributable to a medical condition, and a separate diagnosis was not warranted.  He further opined that there was no chronic disability or worsening as a result of the dialysis incident.  He explained that there was no diagnosed obstructive sleep apnea, and chronic sleep disturbance is a common symptom of both PTSD and depression.  

The June 2013 examiner's opinions were based on a review of all pertinent lay and medical evidence, and they reflect consideration of an accurate factual history and sound medical reasoning.  There is no contrary medical opinion of record concerning the nature or etiology of the Veteran's current sleep difficulties.  As noted above, the Veteran is not competent to state whether she has a separate sleep disorder apart from her psychiatric disorders.  See Jandreau, 492 F.3d 1372.  Moreover, she does not claim to have been diagnosed with sleep apnea or any other separate sleep disorder, and she generally relates her sleep symptoms to her psychiatric problems.  

In sum, the preponderance of the evidence is against a finding of a separate sleep disorder.  Reasonable doubt does not arise, and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107.  The element of additional disability as a result of the December 14, 2005, incident has not been met, and compensation under 38 U.S.C.A. § 1151 for a sleep disorder is not warranted.  38 C.F.R. § 3.361.

Pelvic hematoma

The Veteran states that she developed a pelvic hematoma as a result of the December 14, 2005, dialysis incident, and she seeks compensation under § 1151.  

Treatment records show that the Veteran had a catheter inserted in the left femoral vein on December 14, 2005, after the dialysis procedure incident.  A December 15, 2005, record indicates that she had a pelvic hematoma from the left femoral vein where the catheter was placed.  Another notation on that date indicates that an intrapelvic hemorrhage appeared to be related to the catheter.  A December 20, 2005, CT scan noted that the hematoma was stabilized.  Thereafter, follow-up CT scans in January 2006 and April 2006 showed a pelvic hematoma, which was noted to be smaller in size.  The hematoma was removed during the Veteran's kidney transplant in 2010, and was no longer shown on imaging in August 2010.  

The March 2011 VA examiner noted that the Veteran developed a pelvic hematoma in 2005 shortly after an episode of hemolytic anemia.  She subsequently experienced an uncomfortable mass in right lower quadrant, and the hematoma was removed in 2010.  The examiner found no current residuals from this hematoma or its removal. 

Similarly, a June 2013 VA examiner opined that the hematoma shown in 2006 was the same as the one shown on December 15, 2005, and that it had since resolved.  The examiner noted that the hematoma had been found to be due to insertion of the catheter from acute illness due to the dialysis incident, and stated that bleeding, which led to the hematoma, is a known risk of central line insertion of a catheter.

There is no other competent evidence to indicate ongoing residuals relating to the pelvic hematoma after its removal in 2010.  To the extent that the Veteran asserts that she has residuals, she is not competent to offer this opinion as a lay person due to the complex medical history and symptoms involved.  See Jandreau, 492 F.3d 1372.  In other words, this matter extends beyond the realm of lay observation.

Although the evidence does not demonstrate current residuals, there was a pelvic hematoma as a result of the December 14, 2005, dialysis incident until it was surgically removed in 2010.  As the Veteran filed her claim for compensation pursuant to § 1151 in February 2006, there was additional disability during the course of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a current disability is met where a disability is shown at any time during the course of an appeal).  As such, compensation under 38 U.S.C.A. § 1151 is warranted for pelvic hematoma.  38 C.F.R. § 3.361.

Anemia and residuals of blood transfusions

The Veteran was diagnosed with hemolytic anemia and received blood transfusions during inpatient treatment after the December 14, 2005, dialysis incident.  She seeks compensation under § 1151 for anemia and residuals of blood transfusions.

The March 2011 VA examiner noted that the Veteran was last treated for hemolytic anemia in 2005.  He found no pathology to render a diagnosis of hemolytic anemia, and concluded that there was no hemolytic anemia or residuals, and no evidence of residuals of blood transfusion from the December 14, 2005, incident.  

As noted above, compensation may be granted for anemia pursuant to § 1151 is if it shown at any time during the appeal, and is additional disability as a result of the December 14, 2005, dialysis incident.  See McClain, 21 Vet. App. at 321.

During the June 2013 VA examination, the examiner found that the Veteran did not currently have anemia, based on normal hemoglobin and hematocrit at the time of the examination and in treatment records since 2011.  This examiner also found that there was no current hematologic disorder or residuals of treatment for hematologic disorder, and no current residuals of blood transfusions.

The June 2013 VA examiner found that the Veteran had hemolysis reaction and a history of hemolytic anemia related to the December 14, 2005, dialysis incident, but records indicated that this condition had resolved without long-term sequelae.  

The above finding is consistent with the other medical evidence of record.  VA treatment records show that, on December 14, 2005, at 14:44, the Veteran was diagnosed with hemolytic anemia.  A December 15, 2005, record indicated that she was profoundly anemic and received a blood transfusion as a result of the incident.  The December 23, 2005, discharge summary recorded a diagnosis of "acute hemolytic anemia."  

Thereafter, a May 2006 VA nutrition consult record noted diagnoses of hemolytic anemia, chronic renal insufficiency, and hepatitis C; however, the Veteran's anemia parameters were found to be "within acceptable range for a renal patient."  An April 2007 VA rheumatology consult then noted that the Veteran had hemolytic anemia in December 2005 that had resolved and not required any treatment.  

Although the Veteran had various symptoms and required blood transfusions during inpatient treatment after the December 14, 2005, dialysis incident, there are no references to residuals of blood transfusions in the subsequent medical records.

The June 2013 VA examiner acknowledged that the Veteran had anemia from 2006 to 2011, as shown by varying degrees of low hemoglobin and hematocrit that were related to the Veteran's multiple chronic medical conditions, including status post kidney transplant for end stage renal disease.  The VA examiner opined that it was less likely than not that any diagnosed anemia between 2006 and 2011 was caused or chronically worsened by the December 14, 2005, dialysis incident.  Rather, the examiner concluded that the Veteran has had anemia of chronic disease related to end stage renal disease and hepatitis C that was present prior to the hemolytic anemia, and was not chronically worsened by the dialysis procedure because she had normal hemoglobin and hematocrit at the time of the examination.  

The other medical evidence is also generally consistent with the above opinions.  VA treatment records dated in August and September 2003 reflect that the Veteran had been anemic off and on since at least July 2001, and it had worsened in 2003 to require inpatient admission.  As noted above, after the December 14, 2005, dialysis incident, a May 2006 VA record noted that the Veteran's anemia parameters were acceptable for a renal patient.  Further, an April 2008 VA follow-up record for hepatitis C noted that the Veteran had attempted treatment in June 2007, but she was unable to continue due to severe anemia and other problems, and her symptoms resolved after discontinuation of treatment.  This is consistent with a July 2007 VA record, which noted that the Veteran was in week 5 of treatment for hepatitis C, with fair tolerance and diagnoses including renal disease and anemia.  

The June 2013 VA examiner's opinions as to the nature and etiology of any anemia or residuals, or residuals of blood transfusions, were based on a review of all pertinent lay and medical evidence.  They reflect consideration of an accurate factual history and application of sound medical reasoning.  There is no contrary medical opinion of record concerning the nature or etiology of any such disorders, and the other medical evidence is generally consistent with the VA examiner's conclusions.  As noted above, the Veteran is not competent to diagnosis any residuals or offer an opinion as to the etiology of her anemia shown during the appeal, or any possible residuals, due to her complex medical history and the complex nature of the involved hematological and vascular systems.  See Jandreau, 492 F.3d 1372. 

In sum, the preponderance of the evidence is against a finding that the Veteran has had, at any time during the claims period, additional disability of anemia or residuals, or residuals of blood transfusions, that was caused or chronically worsened by the December 14, 2005, dialysis incident.  Reasonable doubt does not arise, and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107.  The element of additional disability has not been met, and compensation under 38 U.S.C.A. § 1151 is not warranted.  38 C.F.R. § 3.361.

Respiratory disorder

The Veteran contends that she developed a respiratory disorder as a result of the December 14, 2005, dialysis incident, and she seeks compensation under § 1151.

VA treatment records dated on December 14, 2005, indicate that the Veteran was short of breath at the time her first symptoms appeared due to the dialysis incident.  A chest X-ray was performed at 16:03 on that date for history of end stage renal disease on hemodialysis with chest pain and shortness of breath.  The impression was probable minimal pleural and or parenchymal change at the right base.  During subsequent evaluations at 14:44 and 22:03 on that date, the Veteran was not short of breath and her lungs were clear.  On December 17, 2005, the Veteran was noted to be short of breath, possibly from anemia.  She was discharged as stable on December 23, 2005.

Medical records in the months after the dialysis incident are generally devoid of respiratory complaints or diagnosis.  For example, during a June 2006 VA primary care follow-up session, the Veteran denied shortness of breath, she had no cough or shortness of breath upon review of systems, and there was no respiratory diagnosis.  In December 2006, the Veteran was noted to have occasional history of sinusitis, but there was no respiratory diagnosis.  A VA provider noted later that month that a chest X-ray earlier that month was clear, and a non-productive cough had resolved.

More recently, the Veteran denied shortness of breath or dyspnea on exertion in an August 2010 VA cardiology consult.  During a March 2011 VA examination, she denied shortness of breath, and the examiner found no respiratory disorder.  

During a June 2013 VA examination, the Veteran reported some shortness of breath that would occur randomly and at rest, but more often when she engaged in certain activities outside, vacuum cleaning, and similar tasks.  She used a fluticasone nasal inhaler, but no mouth inhalers.  The Veteran stated that her shortness of breath seemed to be worsening, although she was vague about when it became worse.  She stated that her doctors had noticed the condition, she had a couple of pulmonary function tests (PFTs) in the past before undergoing a kidney transplant in 2010, and she started taking medication at one point when it worsened.  The examiner noted that the Veteran's medications were for rhinitis or nasal congestion.  

This examiner summarized studies including a chest X-ray and PFTs, and opined that they showed a current diagnosis of restrictive lung disease unspecified, but no other disorder.  A March 2007 PFT showed moderate restrictive lung disease.  A March 2009 PFT showed moderate restrictive ventilatory impairment, not improved with inhaled bronchodilators, and a slight fall in vital capacity since March 2007.  

The June 2013 VA examiner opined that it was less likely than not that the Veteran's current respiratory disorder was caused or chronically worsened by the December 2005 dialysis incident.  He reasoned that there was no biologically plausible explanation for how the current lung disorder may have been caused or chronically worsened by that incident.  The examiner further stated that the Veteran had prior treatment for breast cancer with chemotherapy and radiation, which may have contributed to lung fibrosis, stating that this was not clearly the cause of the current condition but was a plausible possibility.  The Board notes that the Veteran also has a past smoking history.  See January and August 2003 VA records (reported smoking approximately 3 cigarettes or 1/2 pack per day for 5 years, until she quit in 1978); October 2006 VA record (reported smoking approximately 3 cigarettes a day for 2 months in 2003, and otherwise no tobacco use since 1987).

The VA examiner's opinions were based on a review of all pertinent lay and medical evidence, and they reflect consideration of an accurate factual history and sound medical reasoning.  There is no contrary medical opinion of record concerning the nature or etiology of the Veteran's current respiratory difficulties.  Although the Veteran had some shortness of breath within the few days surrounding the December 14, 2005, dialysis incident, the medical records generally indicate that those symptoms appear to have resolved, and there was no diagnosis of a chronic respiratory disability.  As noted above, the Veteran is not competent to diagnose the nature of her current disorder, or to offer an opinion as to whether it was caused by the dialysis incident, based on her complex history and the complex nature of the pulmonary system.  See Jandreau, 492 F.3d 1372.

In sum, the preponderance of the evidence is against a finding that the Veteran had additional disability of a respiratory disorder during the course of the appeal that was caused or chronically worsened by the December 14, 2005, dialysis incident.  Reasonable doubt does not arise, and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107.  The element of additional disability has not been met, and compensation under 38 U.S.C.A. § 1151 is not warranted.  38 C.F.R. § 3.361.

Bilateral foot disability

The Veteran seeks compensation for a bilateral foot disability under § 1151.  She states that she has had numbness and tingling in the feet since the December 14, 2005, dialysis incident, and she believes this is due to nerve damage at that time.

VA treatment records during inpatient treatment after the December 14, 2005, dialysis incident include complaints of numbness and tingling in the hands, legs, and feet at various times.  A December 16, 2005, record noted that numbness could be due to hypocalcemia, which would explain the improvement with dialysis.  

After the dialysis incident, the Veteran complained of numbness or tingling in the feet at various times, which she stated had been present since the December 2005 dialysis incident.  See, e.g., February 2006, March 2006, and April 2006 VA treatment records.  In June 2006, she complained of foot pain and was diagnosed with probable arthritis; X-rays were ordered and she was referred to podiatry.  During a July 2006 VA podiatry consult, the Veteran complained of burning and tingling along both legs and feet that had been present since September 2005, as well as numbness in both feet that was not improved with capsaicin.  The Veteran also complained of back pain, but she denied distal radiation of numbness and pain.  X-rays showed bilateral bunions, and the impression was paresthesias.  The Veteran continued to complain of pain, paresthesias, tingling or numbness after that time.  

The March 2011 VA examiner found inconsistent decrease in sensation to pinprick in both feet.  X-rays from June 2006 showed degenerative joint disease at the first metatarsophalangeal joint and osteopenia.  The examiner noted that the Veteran had previously been unable to tolerate completion of an electromyelogram (EMG).  He diagnosed neuropathy based on evaluation and review of available evidence.  This VA examiner opined that it was less likely than not the Veteran's current feet disability with neurological symptomatology was the result of the December 14, 2005, dialysis incident.  He reasoned that there was no neuropathy documented on December 14, 2005, and that there was only bilateral transient hand numbness related to hypocalcemia and that had resolved with subsequent dialysis.  This opinion was previously found inadequate, as it did not appear to consider the Veteran's foot complaints after the dialysis incident inpatient treatment.  

During the June 2013 VA examination, the Veteran reported numbness and tingling like pins and needles in her feet.  Additionally, she sometimes had problems with standing or walking too long.  She described paresthesias that mostly occurred in the distal plantar surfaces and toes.  The Veteran reported that she fell from a vehicle in service and could not specifically recall a foot injury.  However, she had a profile to not wear shoes and had to wear flip-flops, so she thought she injured her feet at that time.  The Veteran also stated that her paresthesias became "very prevalent" after the dialysis incident in December 14, 2005, and were "never as bad" before that.

The June 2013 examiner diagnosed bilateral hallux valgus and degenerative joint disease, peripheral neuropathy, and osteopenia.  He opined that these conditions were less likely than not caused or chronically worsened by the December 14, 2005, dialysis incident.  The examiner explained that there was no biologically plausible mechanism for the dialysis incident to have chronically worsened these conditions.  He stated that there was no known mechanism by which hemolysis causes or worsens osteoarthritis/degenerative joint disease or osteopenia, and that the structural foot abnormality of hallux valgus would not be caused or worsened by the events surrounding the December 14, 2005, dialysis incident including hemolysis.

With respect to foot numbness and/or paresthesias, the examiner noted the Veteran's reports of symptoms following the December 14, 2005, dialysis incident, and that she now reported that her neuropathy had worsened after that incident.  However, the examiner found that the medical records showed inconsistent reports of paresthesias, and these intermittent symptoms were noted to be due to electrolyte imbalance.  The examiner observed that the Veteran had multiple conditions that could contribute to or cause peripheral neuropathy, including end stage renal disease, hepatitis C, and previous chemotherapy.  He concluded that there was no clear relationship between the December 14, 2005, dialysis procedure and the Veteran's subsequent bilateral lower extremity peripheral neuropathy.  Rather, there was a much more significant likelihood that this symptomatology was caused by the Veteran's other medical conditions.

The June 2013 VA examiner's opinions were based on a review of all pertinent lay and medical evidence, and they reflect consideration of an accurate factual history and sound medical reasoning.  Although the Veteran complained of tingling and numbness at times after the December 14, 2005, dialysis incident, she also indicated that she had such symptoms prior to that time, and medical evidence has related those symptoms to her other medical conditions.  In particular, the examiner considered the Veteran's reports of additional or increased symptoms after the dialysis incident and attributed them to her other medical conditions based on available tests and medical knowledge, which is consistent with the other evidence.  

There is no contrary medical opinion of record.  Although a March 2006 VA treatment record notes that the Veteran reported having nerve damage secondary to dialysis malfunction with numbness or tingling in the feet bilaterally, this was not a medical opinion.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ("[A] bare transcription of a lay history is not transformed into 'competent medical evidence' merely because the transcriber happens to be a medical professional.").  The Veteran is not competent to diagnose the nature or cause of her current disorder based on her complex history and the complex nature of the neurological system.  See Jandreau, 492 F.3d 1372.  The Veteran's assertions that her feet symptoms are related to an injury in service are being remanded for her service connection claim.

In sum, the preponderance of the evidence is against a finding that the Veteran had additional bilateral foot disability, including arthritis, osteopenia, or neurological symptoms as a result of the December 14, 2005, dialysis incident.  Reasonable doubt does not arise, and the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107.  The element of additional disability has not been met, and compensation under 38 U.S.C.A. § 1151 is not warranted.  38 C.F.R. § 3.361.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for depression is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 for pelvic hematoma is granted.

Entitlement to compensation under 38 U.S.C.A. § 1151 due to VA care on December 14, 2005, for psychiatric disability other than PTSD or depression NOS, a sleep disorder, a respiratory disability, anemia, residuals of blood transfusion, and a bilateral foot disability is denied.
 

REMAND

The Veteran asserted in her 2004 claim for service connection that she currently has hepatitis C as a result of multiple dental visits and shots received during service.  

During a March 2011 VA examination, the Veteran reported having a blood transfusion in 1987 for lipoma and ovarian cyst surgeries, and that she was diagnosed with hepatitis C in January 1998 during a screening for life insurance.  Private treatment records in May 1998 and January 1999 contain similar reports.  The VA examiner opined that the current hepatitis C was less likely than not due to dental treatment or shots in service because it was not diagnosed until after the blood transfusion in 1987, several years after her discharge from service.  

Currently available records indicate that the Veteran served on active duty from September 1981 to January 1985; however, she reported in her January 2004 claim that she served from September 1981 until April 1988.  Similarly, she indicated in a March 2004 statement concerning hepatitis C that she had seven years of service.  She has identified three different last names over the years.

Given the above, the case must be remanded to clarify the Veteran's active service dates, including under any alternate names.  If she did have service after 1985, any outstanding service treatment records should also be obtained.  

As noted in the prior Board remand, the issue of service connection for a bilateral leg condition of peripheral neuropathy is inextricably intertwined with the issue of service connection for hepatitis C.  The March 2012 VA examiner indicated that this condition was at least as likely caused or contributed to by her hepatitis C, either alone or in combination with other medical conditions.  The June 2013 VA examiner also referred to this rationale.  As such, this issue must also be remanded.

Additionally, if further service treatment records are obtained, they may be relevant to the timing of the Veteran's peripheral neuropathy, as well as the issue of service connection for a bilateral leg condition of right knee patellofemoral arthritis.  The March 2012 and June 2013 VA examination reports indicate that the Veteran reported falling off a truck during service in 1986, whereas she had previously reported a fall in 1982 or 1983.  It is unclear if this was a typographical error, or if the Veteran was referencing an injury during a subsequent period of service.  

With regard to a renal disability, the Veteran reported in her January 2004 claim that her renal disease started in 2000 (or after service).  Treatment records from 2001 forward indicate that she was diagnosed with renal failure during radiation and chemotherapy treatment for breast cancer, and that her kidney failure has been linked to such treatment.  See, e.g., November 2001 and January 2004 VA treatment records; February 2007 private record from Dr. Voljavec.  

The Board finds that the question of the etiology of the Veteran's renal disability is inextricably intertwined with the issue of service connection for hepatitis C, as these internal organs may have some effect on each other.  Therefore, if additional evidence is obtained concerning the Veteran's hepatitis C, or service connection is granted for any other reason, an opinion should be obtained as to whether her renal disability is secondary to her hepatitis C.  The Veteran should also be notified of the requirements to establish service connection on a secondary basis.

In addition to periods of active duty, if the Veteran served in the Reserves or National Guard, service connection may be granted for disability resulting from disease or injury that was incurred in or aggravated in line of duty during active duty for training (ACDUTRA), or from injury incurred in or aggravated in line of duty during inactive duty training (IDT).  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  However, evidentiary presumptions do not apply to claims of service connection based on ACDUTRA or IDT.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.304(b), 3.306, 3.307, 3.309; Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran of the evidence and information necessary to establish service connection for a renal disability on a secondary basis.  

Also, request the Veteran identify the dates and locations of any periods of service after 1985, to include active duty or in the National Guard or Reserves, and her full name during such periods.  Allow time for a response.

2.  Thereafter, request verification from the appropriate agency and/or records repository of the Veteran's service dates from 1985 forward, using all identified last names, to include Bradford, Dale, and McMeans.  If there are periods other than active duty, request service personnel records or other appropriate documents to verify the exact dates of any periods of ACDUTRA or IDT service.  

Also, request copies of any outstanding service treatment records, and particularly any records from 1985 forward.

All requests and responses should be documented in the claims file.  If the requested records are unavailable, the Veteran should be notified of the unsuccessful attempts, and allowed an opportunity to provide the information.

3.  If additional service records are obtained, forward the entire claims file, including access to any records in electronic form, to the June 2013 VA examiner for an addendum concerning the claimed bilateral leg disability, hepatitis C, and renal disability.  The examiner should be informed of all verified periods of active duty, ACDUTRA, and IDT service.  

The examiner should respond to the following: 

(a)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's hepatitis C was incurred or aggravated during a verified period of active duty or ACDUTRA service?

(b)  Is it at least as likely as not (probability of 50 percent or more) that the Veteran's bilateral peripheral neuropathy of the lower extremities was incurred or aggravated during a verified period of active duty or ACDUTRA service?  

Also, did organic disease of the nervous system affecting the lower extremities at least as likely as not manifest to a compensable degree within one year after discharge from a period of active duty?

(c)  Is it at least as likely as not that the Veteran's right knee patellofemoral arthritis was incurred or aggravated during a verified period of active duty or in line of duty during ACDUTRA service, or from injury in line of duty during IDT service?  

Also, did right knee arthritis at least as likely as not manifest to a compensable degree (including based on painful motion) within one year after discharge from a period of active duty?

(d)  If the Veteran's hepatitis C was incurred during active service (to include as due to a blood transfusion) (or service connection is otherwise found for hepatitis C), is it at least as likely as not that the Veteran's renal disability was proximately caused by her hepatitis C?  

If not, was the Veteran's renal disability proximately aggravated (meaning permanently worsened beyond its natural progression) by hepatitis C?  If aggravation is found, please identify the baseline level of renal disability prior to aggravation to the extent possible.

In responding to each of the above, the examiner should provide an explanation that takes into account all lay and medical evidence, including the Veteran's reports along with any documented treatment or complaints.  The examiner must provide a reason if he or she rejects the Veteran's reports, and the Veteran's statements cannot be rejected due solely to a lack of medical documentation.

If the examiner cannot offer any requested opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer a non-speculative opinion.  

4.  If any benefit sought on appeal remains denied after consideration of all evidence and information received, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


